 Case: 1:19-cv-08318 Document #: 137 Filed: 05/26/20 Page 1 of 1 PageID #:662

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Olean Wholesale Grocery Cooperative, et al.
                                               Plaintiff,
v.                                                          Case No.: 1:19−cv−08318
                                                            Honorable Virginia M. Kendall
Agri Stats, Inc., et al.
                                               Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 26, 2020:


       MINUTE entry before the Honorable Virginia M. Kendall. Parties Agreed Motion
to Reassign Case Number 20 C 2995 and consolidate case number 19 C 8318 with case
number 20 C 2992 [131] is granted. The Clerk of Court is directed to reassign case
number 20 C 2992 to Judge Kendall and consolidate case number 19 C 8318 with case
number 20 C 2992. The Clerk shall transmit this order to the Executive Committee so it
can process the reassignment.Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
